Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 12, 2012, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a security officer working the night shift in a hospital emergency department, was discharged for sleeping on the job. Despite having been previously notified that such behavior was prohibited and could result in termination, claimant conceded that he dozed off while on duty. Inasmuch as the Unemployment Insurance Appeal Board properly found from this evidence that claimant acted in a manner “detrimental to the employer’s interest or in violation of a reasonable work condition” (Matter of De Grego [Levine], 39 NY2d 180, 184 [1976]; accord Matter of Clum [All-Lifts, Inc. — Commissioner of Labor], 51 AD3d 1171, 1172 [2008]), substantial evidence supports its determination that he lost his employment through disqualifying misconduct (see Matter of Fairley [Commissioner of Labor], 3 AD3d 781, 781 [2004]; Matter of Carr [Commissioner of Labor], 253 AD2d 931, 931 [1998]).
Rose, J.E, McCarthy, Spain and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.